Eaton Vance AMT-Free Limited Maturity Municipals Fund Eaton Vance National Limited Maturity Municipals Fund Mutual funds seeking tax-exempt income and limited principal fluctuation Prospectus Dated August 1, 2008 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund Summaries 2 Sales Charges 13 Investment Objectives & Principal Policies and Risks 7 Redeeming Shares 15 Management and Organization 9 Shareholder Account Features 15 Valuing Shares 9 Tax Information 17 Purchasing Shares 10 Financial Highlights 18 This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Fund Summaries This section summarizes the investment objectives and principal strategies and risks of investing in Eaton Vance AMT-Free Limited Maturity Municipals Fund (AMT-Free Fund) (formerly Eaton Vance Florida Plus Limited Maturity Municipals Fund) and Eaton Vance National Limited Maturity Municipals Fund (National Fund). You will find more specific information about each Fund in the pages that follow. Investment Objectives and Principal Strategies The investment objective of each Fund is to provide a high level of current income exempt from regular federal income tax and limited principal fluctuation. Under normal market conditions, each Fund will invest at least 80% of its net assets in municipal obligations that are exempt from regular federal income tax. Each Fund primarily invests in investment grade municipal obligations (those rated BBB or Baa or higher), but may also invest in lower rated obligations. Each Fund invests in obligations to seek to maintain a dollar weighted average portfolio duration of between three and nine years. Each Fund may concentrate in certain types of municipal obligations (such as industrial development bonds, housing bonds, hospital bonds or utility bonds), so Fund shares could be affected by events that adversely affect a particular sector. Each Fund may purchase derivative instruments (such as futures contracts and options thereon, and interest rate swaps), bonds that do not make regular interest payments, bonds issued on a when issued basis and municipal leases. Each portfolio manager purchases and sells securities to maintain a competitive yield and to enhance return based upon the relative value of securities in the market place. The portfolio managers may also trade securities to minimize taxable capital gains to shareholders. The managers attempt to limit principal fluctuation by investing to limit overall portfolio duration. AMT-Free Fund will not invest in an obligation if the interest on that obligation is subject to the federal alternative minimum tax (AMT). A portion of the distributions of National Fund generally will be subject to the AMT. Principal Risk Factors The value of Fund shares may change when interest rates change. When interest rates rise, the value of Fund shares typically will decline. Fund yields will also fluctuate over time. Because obligations rated BBB or Baa and obligations rated below BBB or Baa (so-called junk bonds) are more sensitive to the financial soundness of their issuers than higher quality obligations, Fund shares may fluctuate more in value than shares of a fund investing solely in higher quality obligations. Obligations rated BBB or Baa have speculative characteristics, while lower rated obligations are predominantly speculative. A Funds use of derivatives may expose the Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty and unexpected price or interest rate movements. Bonds that do not make regular interest payments may experience greater volatility in response to interest rate changes. When issued securities are subject to the risk that when delivered to the Fund they will be worth less than the price the Fund agreed to pay for them. Municipal leases often require a legislative appropriation of funds for payment. If the necessary appropriation is not made, the issuer of the lease may not be able to meet its obligations. No Fund is a complete investment program and you may lose money by investing in a Fund. There is no guarantee that a Fund will be able to achieve its investment objective. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. 2 Eaton Vance AMT-Free Limited Maturity Municipals Fund The AMT-Free Funds objective is to provide a high level of current income exempt from regular federal income tax and limited principal fluctuation. Performance Information . The following bar chart and table provide information about the Funds performance for each calendar year through December 31, 2007. The returns in the bar chart are for Class B shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. Returns for Class B shares in the table are shown before and after the reduction of taxes, and include a comparison of the Funds performance to the performance of a national index of intermediate-maturity municipal obligations. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change from year to year. During the ten years ended December 31, 2007, the highest quarterly total return for Class B was 3.82% for the quarter ended September 30, 2002, and the lowest quarterly return was 1.81% for the quarter ended June 30, 1999. The year-to-date total return through the end of the most recent calendar quarter (December 31, 2007 to June 30, 2008) was 1.90%. For the 30 days ended March 31, 2008, the SEC yield and SEC tax-equivalent yield (assuming a federal income tax rate of 35.0%) for Class A shares were 2.96% and 4.55%, respectively, for Class B shares were 2.28% and 3.51%, respectively, and for Class C shares were 2.28% and 3.51%, respectively. A lower tax rate would result in lower tax-equivalent yields. For current yield information call 1-800-262-1122. One Five Ten Average Annual Total Return as of December 31, 2007 Year Years Years Class A Return Before Taxes 0.49 % 2.62 % 3.74 % Class B Return Before Taxes 1.88 % 2.30 % 3.21 % Class B Return After Taxes on Distributions 1.88 % 2.30 % 3.20 % Class B Return After Taxes on Distributions and the Sale of Class B Shares 0.13 % 2.41 % 3.23 % Class C Return Before Taxes 0.06 % 2.30 % 3.20 % Lehman Brothers 7-Year Municipal Bond Index (reflects no deduction for fees, expenses or taxes) 5.06 % 3.86 % 4.96 % These returns reflect the maximum sales charge for Class A (2.25%) and any applicable contingent deferred sales charge (CDSC) for Class B and Class C. The Lehman Brothers 7-Year Municipal Bond Index is an unmanaged market index of intermediate-maturity municipal obligations. Investors cannot invest directly in an Index. (Source for Lehman Brothers 7-Year Municipal Bond Index: Lipper, Inc.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Fund's current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using certain assumptions. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and the characterization of distributions, and may differ from those shown. After-tax returns are not relevant to shareholders who hold shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class B shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than or equal to Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 3 Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. . Shareholder Fees Annual Fund Operating Expenses (fees paid directly from your investment) Class A Class B Class C (expenses that are deducted from Fund assets) Class A Class B Class C Maximum Sales Charge (Load) (as a percentage of offering price) 2.25% None None Management Fees 0.44% 0.44% 0.44% Maximum Deferred Sales Charge (Load)(as a percentage of the lower of net asset value at time of purchase or time of redemption) None 3.00% 1.00% Distribution and Service (12b-1) Fees 0.15% 0.90% 0.90% Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Other Expenses 0
